Citation Nr: 1022029	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-17 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from a non-VA emergency ambulance 
provider on February 5, 2007. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active duty military service from October 
1951 to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 administrative 
determination by the Veterans Health Administration (VHA) in 
Fayetteville, Arkansas.  The Board previously remanded the 
Veteran's claim in October 2008 in order to afford him his 
requested hearing before a Veterans Law Judge.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO in November 2009; a transcript of the 
hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received unauthorized transportation to the 
Fayetteville, Arkansas, VA Medical Center, by private 
ambulance on February 5, 2007.

2.  The evidence of record reflects that the Veteran has been 
rated 100 percent disabled based on service-connected 
paranoid type schizophrenia since March 16, 1992.

3.  The record sufficiently establishes that emergency 
medical technicians determined special transportation by 
ambulance was medically required.

4.  The medical care transportation, received on February 5, 
2007, was rendered in response to a medical emergency of such 
nature that that a delay to seek authorization would have 
been hazardous to the Veteran's life and health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from a non-VA emergency ambulance 
provider on February 5, 2007, have been met.  38 U.S.C.A. § 
111 (West 2002); 38 C.F.R. § 17.143 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
Veterans Affairs' (VA's) duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Because the claim in this case is governed by the provisions 
of Chapter 17 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002), Lueras v. 
Principi, 18 Vet. App. 435 (2004).

The Veteran currently seeks reimbursement for non-VA 
ambulance services that were provided on February 5, 2007.  
Specifically, the Veteran maintains that he experienced chest 
pains and thought he was possibly having a heart attack, 
which in his opinion was a severe emergency.  See Board 
Hearing Trans., pp. 4-5, November 30, 2009.  In light of this 
belief, the Veteran called the emergency service provider, 
(9-1-1) and was transported by ambulance to the VA Medical 
Center in Fayetteville, Arkansas (VAMC).  Based on these 
facts, the Veteran maintains that he is entitled to 
reimbursement for the expenses related to his unauthorized 
transportation to the VAMC.  

At the time VA received the Veteran's claim, the terms and 
conditions under 38 U.S.C.A. § 111 and 38 C.F.R. § 17.143 
governed eligibility and reimbursement matters related to 
Veteran transportation.  Effective July 30, 2008, 38 C.F.R. 
§ 17.143 was removed, and a new part 70 under 38 C.F.R added, 
entitled VHA Beneficiary Travel.  See 73 FR 36,798 (Jul. 30, 
2008).  However, as the Veteran's 
claim was received by VA in March 2007, the old 38 C.F.R. § 
17.143 is still applicable. 

The relevant law and regulations provide that transportation 
at Government expense shall be authorized for the following 
categories of VA beneficiaries: (1) a Veteran or other person 
traveling in connection with treatment for a service-
connected disability; (2) a Veteran with a service-connected 
disability rated at 30 percent or more, for treatment of any 
condition; (3) a Veteran receiving VA pension; and (4) a 
Veteran unable to defray the expenses of travel.  38 U.S.C.A. 
§ 111(b) (West 2002); 38 C.F.R. § 17.143(b) (2008).

Under 38 C.F.R. § 17.143(c), reimbursement of emergency 
travel expenses will be authorized for: (1) a Veteran 
traveling in connection with a scheduled compensation or 
pension examination; or (2) a Veteran or other person 
traveling by a specialized mode of transportation such as an 
ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided that (i) 
a physician determines that the special mode of travel is 
medical required; (ii) the person is unable to defray the 
expenses of the travel; and (iii) the travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life and health. See 38 C.F.R. § 
17.143(c). 
 
The record reflects that the Veteran has been rated 100 
percent disabled based on service-connected paranoid type 
schizophrenia since March 16, 1992.  As the Veteran's 
disability rating was in excess of 30 percent, he may be 
authorized to receive VA payment for travel expenses related 
to any condition.  38 C.F.R. § 17.143(b)(2).  However, there 
is no evidence of record that the Veteran's transportation by 
ambulance the VAMC was preauthorized.  

As the expense of the Veteran's ambulance transportation was 
not preauthorized, the Board must next consider whether the 
Veteran's case meets the requirements of 38 C.F.R. 
§ 17.143(c)(2) (2008).  

The Board acknowledges, upon release from the VAMC, a VA 
physician indicated the Veteran's transportation by ambulance 
was not medically required; however, the Veteran provided 
credible testimony, indicating he contacted 9-1-1 emergency 
personnel and based on his statements an ambulance was 
dispatched to his residence.  See Board Hearing Trans., pp. 
4-5.  Significantly, upon arriving at the Veteran's 
residence, the emergency medical technicians (EMTs) did not 
examine the Veteran and find his condition stable or of such 
a nature that emergency transportation by ambulance was 
unnecessary.  To the contrary, the EMTs, using their medical 
knowledge and experience, deemed it appropriate to transport 
the Veteran to the VAMC by ambulance.  Although not 
physicians, the Board, resolving all reasonable doubt in 
favor of the Veteran, finds that the EMTs had sufficient 
medical expertise to determine the necessity of emergency 
transportation by ambulance within the meaning 38 C.F.R. 
§ 17.143(c)(2)(i) (2008).

As has been previously noted, the Veteran currently has a 
disability rating in excess of 30 percent, establishing his 
inability to defray the expense of emergency transportation 
by ambulance.  38 C.F.R. § 17143(e)(3) (2008).  Therefore, 
the Veteran meets the requirements of 38 C.F.R. 
§ 17.143(c)(2)(ii) (2008).

At his November 2009 Board hearing, the Veteran testified 
that he had a history heart problems and that he thought the 
chest pains he experienced in February 2007 might be symptoms 
of heart attack or another general heart problem.  Board 
Hearing Trans., p. 4, November 30, 2009.  Consequently, he 
thought it wise to contact 9-1-1, as he considered his 
symptoms to be of a serious nature to warrant emergency 
medical attention.  Id. at 7.  The Board finds the Veteran's 
account of experiencing chest pains and of his previous heart 
problems to be competent and credible.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the 
medical evidence of record confirms the Veteran's history of 
hypertension, a disease known to increase the risk of heart 
attack and/or other serious heart disorders.  See VA 
Treatment Record, July 10, 1986; see also DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, pp. 909 (31st ed. 2007).  
Accordingly, the Board concludes that the Veteran's chest 
pain constituted a "medical emergency" of such a nature 
"that delay to obtain authorization would [have been] 
hazardous to the [Veteran's] life and health," within the 
meaning of 38 C.F.R. § 17.142(c)(2)(iii) (2008).  

Based on these factors, the criteria for payment or 
reimbursement of unauthorized medical expenses incurred from 
a non-VA emergency ambulance provider on February 5, 2007, 
have been met.  See 38 U.S.C.A. § 111; 38 C.F.R. § 17.143(c).  
As such, the appeal is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from a non-VA emergency ambulance 
provider, on February 5, 2007, is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


